Citation Nr: 1615533	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1967 to November 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2016.  A copy of the hearing transcript is of record.


FINDING OF FACT

Diagnosed PTSD is etiologically related to credible in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.

With respect to element (1), a current disability, the Veteran submitted private treatment records dated February 2015 from a certified trauma specialist, who diagnosed the Veteran with chronic and moderate PTSD.  Additional records dated June 2011 from a private psychologist include a statement that the Veteran experienced long-standing sequelae of trauma experienced during service.  Although she was "hard-pressed" to say he had "full-blown" PTSD in the clinical sense, she noted that his symptoms corresponded to the 30 percent rating criteria under VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Although this psychologist qualified her opinion somewhat, the Board finds that it generally corresponds to a current diagnosis of PTSD, particularly when viewed collectively with the February 2015 diagnosis.  Therefore, element (1) has been satisfied.

With respect to element (2), credible evidence of an in-service stressor, the Veteran testified during his Board hearing that he performed demolition work as combat engineer in Vietnam, including destroying landmines and booby traps, which he felt was analogous to, or as dangerous as, combat.  He also testified that he was directly involved in combat.  During a June 2011 VA examination, and again during a June 2011 private psychological consultation, the Veteran also reported a specific incident of seeing a young boy shot in the head.

The Veteran's service personnel records show that he was assigned to work as a combat demolition specialist beginning in January 1968.  His statements regarding destroying landmines and booby traps are consistent with the circumstances of his service, and the Board finds them to be credible.  In addition, the June 2011 VA examination and June 2011 private psychologist recorded findings to indicate that the Veteran's report regarding the young boy who was shot is also credible.  See June 2011 VA Examination Report ("This was the one event of all the Veteran's reported trauma that he showed emotional reactivity to - voice changed, looked down at floor - looked better when subject changed."); June 2011 Private Records ("There was a great deal of blood and it is clear that this event really continues to haunt him.").  Therefore, the Board finds that the Veteran's stressors of clearing landmines and booby traps, and seeing a young boy shot, have been established, and element (2) is met.

With respect to element (3), a link between diagnosed PTSD and in-service stressors, the June 2011 private psychologist stated that the Veteran experienced long-standing sequelae of trauma experienced during service, including the reported trauma of seeing a young boy shot.  The February 2015 certified trauma specialist also stated that the Veteran had PTSD as a result of the traumatic events he experienced while serving in Vietnam.  These competent opinions satisfy element (3).

Notably, the June 2011 VA examiner did not diagnose PTSD.  Rather, he diagnosed depression which was not related to service.  While the Board has considered these findings, the aforementioned evidence has otherwise established that the Veteran has PTSD related to his period of active service, and therefore service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


